cca_2013042510110132 id -------------- office uilc number release date from ------------------- sent thursday date am to ------------------------------------- cc ---------------- subject re et advice requested by exam ---------------------- i agree with your instinct that the business income should have been reported on a interesting case schedule c you ask whether a schedule c can be jointly operated an unincorporated business jointly owned by a married couple is generally classified as a partnership for federal tax purposes however for tax years beginning after date the small_business and work opportunity tax act of public law provides that a qualified_joint_venture whose only members are a husband and a wife filing a joint_return can elect not to be treated as a partnership for federal tax purposes both spouses can still get social_security credit if they elect for the business to be treated as a qualified_joint_venture spouses make the election on a jointly filed form_1040 by dividing all items of income gain loss deduction and credit between them in accordance with each spouse's respective interest in the joint_venture and each spouse filing with the form_1040 a separate schedule c the taxpayers probably should have done this i agree that the only way they would owe fica is if one spouse is the employee of the other spouse and then only the employee spouse's wages would be subject_to fica
